Exhibit 99.1 Company Contact: Mark Donohue Investor Relations and Corporate Communications (215) 558-4526 www.impaxlabs.com Impax Laboratories Reports First Quarter 2013 Results (May 1, 2013)  Impax Laboratories, Inc. (NASDAQ: IPXL) today reported first quarter 2013 adjusted net income of $25.3 million or $0.37 per diluted share, compared to $35.8 million or $0.53 per diluted share in the first quarter 2012. GAAP net income for the first quarter 2013 was $105.4 million or $1.55 per diluted share, compared to $12.4 million or $0.18 per diluted share in the prior year period. For the first quarter 2013, total revenues were $148.5 million, an increase of 15%, compared to $128.6 million in the prior year period. The increase was due to United States (U.S.) sales of Zomig® and sales from the January 4, 2013, launch of generic oxymorphone hydrochloride extended-release tablets, for which there was no comparable amount for either product in the prior year period, partially offset by lower sales of the Companys authorized generic Adderall XR® products as a result of additional generic competition. Cash and short-term investments increased $50.1 million to $349.0 million as of March 31, 2013, compared to $298.9 million as of December 31, 2012, primarily due to the receipt of a one-time pre-tax payment of $48.0 million in connection with the settlement of litigation as described below. On April 18, 2013, the Company received a one-time pre-tax payment of $102.0 million from Endo Pharmaceuticals, Inc. (Endo) under a previously announced agreement. The payment is recorded as a receivable as of March 31, 2013 and is not reflected in the first quarter 2013 cash and cash equivalents balance. Adjusted earnings before interest, taxes, depreciation and amortization (Adjusted EBITDA), was $43.4 million in the first quarter 2013, compared to $62.1 million in the first quarter 2012. The adjusted results in the first quarter 2013 primarily reflect the removal of the following pre-tax items: ● The receipt of $102.0 million from Endo in connection with a previously announced settlement and license agreement. ● The receipt of $48.0 million from Shire LLC (Shire) in connection with the settlement of litigation relating to supply of authorized generic Adderall XR products to the Company under the terms of the License and Supply Agreement with Shire (Shire Agreement). ● Total charges of $18.1 million, including an inventory reserve on discontinued products ($6.7 million), as further described below, and a reserve of pre-launch inventory for RYTARY TM ($5.0 million) and other generic products ($6.4 million) as a result of the delay in the anticipated regulatory approvals. ● A charge of $7.1 million for amortization and acquisition costs from third-party business development transactions. 1 The adjusted results in the first quarter 2012 primarily reflect the removal of the following pre-tax items: ● The receipt of the gross profit of $30.0 million earned from U.S. Zomig sales pursuant to the License Agreement with AstraZeneca UK Limited (AstraZeneca Agreement). ● A charge of $5.2 million relating to an inventory adjustment as a result of a change in the strategic direction of certain generic products. Please refer to the attached Non-GAAP Financial Measures for a reconciliation of GAAP to non-GAAP items. In the first quarter 2013, the Company recorded an inventory reserve of $6.7 million as stated above. This charge was the result of a strategic review conducted by the Company with a third party consulting firm of the Companys currently manufactured generic product portfolio. This review was completed during the first quarter 2013 and the Company decided to discontinue manufacturing a number of low-sales/low-margin mature products. The total net sales of these products in 2012 were less than 3% of the total Company product revenues, with minimal impact on net income. The Company is currently reviewing manufacturing costs and expects that the discontinuation of these products and other efficiencies will result in cost savings of approximately $10.0 million for the full year 2013, which has been reflected in the revised full year gross margin guidance. We expect that this decision will improve operating efficiencies and ensures that resources are allocated and aligned with our strategic growth priorities, said Larry Hsu, Ph.D., president and CEO, Impax Laboratories, Inc. We will continue to look for opportunities to free up resources that can be invested to best position Impax for a strong future. On March 21, 2013, we submitted our responses to the recent Form 483 to the FDA and have requested a meeting with the San Francisco District Office to ensure that our plan and actions are in alignment with the FDAs expectations. We expect to incur $10.0 million to $15.0 million in remediation costs during fiscal year 2013. While we have implemented numerous improvements across our manufacturing and quality operations over the past two years, we remain committed to resolving all observations and exceeding current Good Manufacturing Practices, concluded Dr. Hsu. Business Segment Information The Company has two reportable segments, the Global Pharmaceuticals Division (generic products & services) and the Impax Pharmaceuticals Division (brand products & services) and does not allocate general corporate services to either segment. 2 Global Pharmaceuticals Division Information (unaudited, amounts in thousands) Three Months Ended March 31, Revenues: Global Product sales, net $ 97,785 $ 116,211 Rx Partner 3,114 2,978 Other revenues 737 4,076 Total revenues 101,636 123,265 Cost of revenues 61,444 63,106 Gross profit 40,192 60,159 Operating expenses: Research and development Patent litigation 4,278 4,038 Selling, general and administrative 5,043 Total operating expenses Income from operations $ $ In the first quarter 2013, Global Product sales, net, were $97.8 million, compared to $116.2 million in the prior year period. The decline was primarily due to lower sales of authorized generic Adderall XR products as a result of additional generic competition, partially offset by the January 4, 2013, launch of oxymorphone hydrochloride extended-release tablets. Other revenues in the first quarter 2013 were $0.7 million, compared to $4.1 million in the prior year period. The decline is primarily the result of the extension of the revenue recognition period for the Joint Development Agreement with Valeant Pharmaceuticals International, Inc. (formerly Medicis Pharmaceutical Corporation) from November 2013 to December 2014 due to changes in the estimated timing of completion of certain research and development activities. Gross profit in the first quarter 2013 decreased to $40.2 million, compared to $60.2 million in the prior year period. This decrease is primarily due to lower sales of authorized generic Adderall XR products and a $13.1 million inventory reserve for discontinued products and other generic products as a result of the delay in the anticipated regulatory approvals as described above. Gross margin in the first quarter 2013 decreased to 40%, compared to 49% in the prior year period, primarily due to the inclusion of the $13.1 million inventory charge in cost of revenues as described above. Total Global Pharmaceuticals operating expenses in the first quarter 2013 increased to $21.0 million, compared to $19.0 million in the prior year period, with such difference primarily due to a $2.0 million milestone payment to a research and development partner. 3 Impax Pharmaceuticals Division Information (unaudited, amounts in thousands) Three Months Ended March 31, Revenues: Impax Product sales, net $ 46,521 $ - Other revenues 332 5,303 Total revenues 46,853 5,303 Cost of revenues 29,174 2,909 Gross profit 17,679 2,394 Operating expenses: Research and development Selling, general and administrative 12,764 3,061 Total operating expenses Loss from operations $ ) $ ) In the first quarter 2013, Impax Product sales, net, were $46.5 million as a result of U.S. sales of Zomig for which there was no comparable amount in the prior year period. The U.S. patents on Zomig tablets and orally disintegrating tablets expire on May 14, 2013. These two dosage forms represent approximately 90% of the Companys quarterly sales of Zomig. As a result of the patent expiration, the Company expects generic competition that will significantly impact future sales of these two dosage forms. The Company is planning to launch authorized generic versions of both products upon patent expiration. Impax Pharmaceuticals will continue to commercialize the Zomig nasal spray which has U.S. patents expiring as late as May 2021. Other revenues in the first quarter 2013 declined to $0.3 million, compared to $5.3 million in the prior year period. This decrease was due to a $3.5 million decline in promotional partner revenues as the Companys detailing for Pfizers product Lyrica ® ended on June 30, 2012 and a $1.4 million decline related to the December 31, 2012 completion of the 24 month amortization period of the $11.5 million up-front payment received under the License, Development and Commercialization Agreement with Glaxo Group Limited. Gross profit in the first quarter 2013 increased to $17.7 million, compared to $2.4 million in the prior year period, primarily due to U.S. Zomig sales. Gross margin in the first quarter 2013 decreased to 38%, compared to 45% in the prior year period. The first quarter 2013 gross margin was, however, negatively impacted by the inclusion in cost of revenues of $6.7 million for amortization and acquisition-related costs from the Zomig transaction and a $5.0 million charge for the reserve of RYTARY TM pre-launch inventory as a result of the delay in the anticipated regulatory approval. In addition, beginning January 1, 2013, the Company paid AstraZeneca royalties on sales of Zomig under the terms of the AstraZeneca Agreement. Total Impax Pharmaceuticals operating expenses in the first quarter 2013 increased to $20.7 million, compared to $11.2 million in the prior year period, primarily due to the expansion of the sales and marketing group during the third and fourth quarters of 2012 to support the anticipated launch of RYTARY
